IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,993


                      EX PARTE JAMAAL LAROME GREEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR 64040-A IN THE 426TH DISTRICT COURT
                               FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to sixty years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Green v. State, No. 03-09-00718-CR (Tex. App. – Austin, October 8, 2010).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed, and of his right to file a pro

se PDR. Appellate counsel filed an affidavit with the trial court, in which counsel stated that he did

timely notify Applicant by letter of the Court of Appeals’s decision, and of his right to file a pro se
                                                                                                      2

PDR. We remanded this application to the trial court to obtain copies of the prison unit mail logs

for the applicable period of time to determine whether or not Applicant received the letters from

appellate counsel.

        Based on appellate counsel’s affidavit, and on the affidavit submitted by the Program

Supervisor of the Mail System Coordinators Panel of TDCJ on remand, the trial court has entered

supplemental findings of fact and conclusions of law. The trial court finds that although appellate

counsel asserts that he timely notified Applicant that his conviction had been affirmed, there is no

evidence that Applicant received any correspondence from appellate counsel during the applicable

period of time for filing a PDR. The trial court recommends that relief be granted. See, Ex parte

Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Third Court of Appeals in Cause No. 03-09-00718-

CR that affirmed his conviction in Cause No. 64,040 from the 426th District Court of Bell County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: March 20, 2013
Do not publish